NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



THOMAS TUER, DOC #679374,              )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D16-5114
                                       )
MICHAEL P. MADDUX P.A.,                )
MICHAEL P. MADDUX, and                 )
GREGORY M. LUDTKA,                     )
                                       )
             Appellees.                )
                                       )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A.
Nielsen, Judge.

Thomas Tuer, pro se.

Michael E. Reed and Alyssa M.
Reiter of Wicker Smith O’Hara
McCoy & Ford, P.A., Fort Lauderdale,
for Appellees Michael P. Maddux P.A.
and Michael P. Maddux.

No appearance for remaining
Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.